             Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
                                                                     :
MARSH & McLENNAN COMPANIES, INC. and                                 :
MARSH & McLENNAN AGENCY LLC,                                         :   Case No. 19-cv-07011
                                                                     :
                                             Plaintiffs,             :
                                                                     :   COMPLAINT
                            -against-                                :
                                                                     :
EDWARD ORAVETZ, DAVID POTTS, ELISHA                                  :
JOHNSON, KEITH MCNEELY, and MARILU                                   :
BARAHONA-ALEJANDRE a/k/a MARILU                                      :
BARAHONA a/k/a MARILU ALEJANDRE,                                     :
                                                                     :
                                             Defendants.             :

-------------------------------------------------------------------- x

        Plaintiffs, Marsh & McLennan Companies, Inc. (“MMC”) and Marsh & McLennan

Agency LLC (“MMA”) (collectively, “Marsh Parties”), by their attorneys, Winston & Strawn

LLP, as and for their Complaint allege as follows:

                                       NATURE OF THE ACTION

        1.       The Marsh Parties bring this action against Edward Oravetz (“Oravetz”), David

Potts (“Potts”), Elisha Johnson (“Johnson”), Keith McNeely (“McNeely”), and Marilu Barahona-

Alejandre a/k/a Marilu Barahona a/k/a Marilu Alejandre (“Alejandre”) (collectively,

“Defendants”)—its former employees—to address their unlawful misappropriation and misuse

of the Marsh Parties’ confidential information, and abrupt and coordinated departure and

diversion of business for the benefit of one of the Marsh Parties’ direct competitors, EPIC

Insurance Brokers and Consultants (“EPIC”), in violation of confidentiality and non-solicitation

agreements that each Defendant entered into with the Marsh Parties.

        2.       Defendants are former employees of Visicor, Inc. (“Visicor”), an employee

 benefits insurance brokerage firm that was acquired by MMA on May 14, 2014. Defendants
           Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 2 of 31



joined MMA after it acquired the business assets of Visicor.          Oravetz was the majority

shareholder of Visicor prior to its acquisition by MMA.

      3.       While at MMA, Defendants Johnson, McNeely, Potts, and Alejandre (the

“Oravetz Team”) worked as a group under the supervision of Oravetz.              Defendants were

responsible for, among other things, servicing and developing client relationships for MMA,

and developing and maintaining goodwill with its clients.

      4.       MMA paid Defendants handsomely and provided them with the resources

necessary to do their respective jobs and develop and nurture relationships with new, existing

and potential clients, including, without limitation, office, marketing, administrative and

product support, computer systems training, research, and travel and expense reimbursement.

      5.       As trusted employees, Defendants were provided with access to the Marsh

Parties’ confidential, proprietary, and trade secret information only in connection with their

employment by MMA. Such confidential information and trade secrets are of significant

economic value to the Marsh Parties, and would also be of significant economic value to

competitors, including EPIC.

      6.       To safeguard their confidential, proprietary, and trade secret information from

being used for any unauthorized purpose—i.e., for any purpose other than in the performance of

their job duties for the Marsh Parties’ exclusive benefit— the Marsh Parties required, and the

Defendants each agreed, to be bound by confidentiality covenants.              Pursuant to these

confidentiality covenants, the Defendants agreed to, among other items, keep confidential, the

proprietary and trade secret information of the Marsh Parties. As a means reasonably calculated

to protect the Marsh Parties’ confidential information and goodwill, Defendants also agreed,

among other things, to not solicit or service the Marsh Parties’ current or prospective clients and




                                                2
           Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 3 of 31



employees for a limited period of time. As demonstrated below, Defendants brazenly breached

each and every one of these obligations. Further, Defendants Oravetz and Potts breached

additional agreements containing confidentiality and non-solicitation covenants.

      7.       Led by Defendant Oravetz who, upon information and belief, began recruitment

efforts months prior, the Oravetz Team abruptly resigned from their employment with MMA on

June 14, 2019, in a coordinated group exit. MMA was not aware the Defendants were

considering leaving—let alone joining its competitor EPIC—until after they had apparently

secured employment with EPIC and announced their intent to resign en masse.               Upon

information and belief, Defendants did not return, and indeed took with them to EPIC, the

Marsh Parties’ confidential, proprietary, and trade secret information, including client

documents.

      8.       In the wake of Defendants’ departures, the Marsh Parties have learned that

Defendants have been using the Marsh Parties’ confidential, proprietary, and trade secret

information to compete with MMA for the benefit of EPIC. Upon information and belief,

Defendants, while still employed at MMA, began to contact MMA’s clients to solicit their

business on behalf of EPIC and began surreptitiously planning to use the Marsh Parties’

confidential, proprietary, and trade secret information to lure away clients.

      9.       Since their departure, Defendants have been calling and e-mailing MMA clients,

including clients never serviced by the Oravetz Team, to promote EPIC and solicit clients of

MMA. Defendants have also utilized social media, including LinkedIn, to solicit MMA clients.

As a result, Defendants now service at least five former MMA clients, including clients that had

become clients of MMA as a result of the Visicor acquisition and that were developed and

cultivated by Defendants as a result of MMA’s investment. Defendants have engaged, and are




                                                3
         Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 4 of 31



continuing to engage, in a course of conduct designed to evade their contractual promises,

violate their duties of loyalty, and steal existing and future business from MMA.

      10.     At trial, the Marsh Parties will seek compensatory and punitive damages, and

permanent injunctive relief enjoining Defendants’ violative conduct.

                                           PARTIES

      11.     Plaintiff MMC is a Delaware corporation with its principal place of business in

New York, New York.

      12.     Plaintiff MMA is a Delaware corporation with its principal place of business in

White Plains, New York. MMA’s ultimate parent is MMC. MMA provides risk management,

insurance, and employee benefit support services to its clients.

      13.     Upon information and belief, Defendant Edward Oravetz is a resident and citizen

of the State of Texas. Prior to his resignation, he was a Senior Vice President and Employee

Benefits Producer at MMA.

      14.     Upon information and belief, Defendant David Potts is a resident and citizen of

the State of Texas. Prior to his resignation, he was a Producer at MMA.

      15.     Upon information and belief, Defendant Elisha Johnson is a resident and citizen

of the State of Texas. Prior to her resignation, Johnson was a Senior Account Executive at

MMA.

      16.     Upon information and belief, Defendant Keith McNeely is a resident and citizen

of the State of Texas. Prior to his resignation, he was a Vice President of Underwriting &

Analytics and Employee Benefit Consultant at MMA.

      17.     Upon information and belief, Defendant Marilu Barahona-Alejandre a/k/a Marilu

Barahona, a/k/a Marilu Alejandre is a resident and citizen of the State of Texas. Prior to her

resignation, Alejandre was an Account Manager at MMA.


                                                4
         Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 5 of 31



                                 JURISDICTION & VENUE

      18.     This Court has jurisdiction over the claims in this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity between the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

      19.     This Court may exercise personal jurisdiction over Defendants pursuant to CPLR

Sections 301 and 302.

      20.     This Court has personal jurisdiction over Defendant Oravetz pursuant to the Asset

Purchase Agreement entered into by and among Visicor, the Stockholders of Visicor, MMA,

and Oravetz, as Stockholder Representative, dated as of May 15, 2014 (the “APA”), which

provides that “[a]ll actions and proceedings arising out of or relating to [the APA] shall be heard

and determined exclusively in any New York state or federal court sitting in The City of New

York.”

      21.     Venue is proper in this District because under the APA, Oravetz “irrevocably

consent[ed] to and submit[ted] to” venue “in any New York state [sic] or federal court sitting in

The City of New York.” Further, under the APA, “venue in any action initiated by [MMA] for

specific performance or [Defendant]’s obligations and undertakings set forth in Section 9.1

(Confidentiality) and 9.2 (Restrictive Covenants) may, at [MMA’s] option, be at any court

having jurisdiction over such action.”

      22.     This Court has personal jurisdiction over Defendants Oravetz and Potts pursuant

to a restrictive covenant agreement each entered into with MMC on May 22, 2017, in

connection with an award of equity compensation in the form of restricted stock units in MMC

(the “RCA”), which provides in pertinent part that, “[t]he parties… agree that any action or

proceeding with respect to this Agreement and the Employee's employment shall be brought

exclusively in the Civil Court of the City of New York, New York County, or in the Supreme


                                                5
          Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 6 of 31



Court of the State of New York, New York County, or in the United States District Court for the

Southern District of New York and the parties agree to the jurisdiction thereof . . . .”

      23.     Venue is further proper in this District because Defendants Oravetz and Potts

agreed in the RCA to “irrevocably waive any objection they may now or hereafter have to the

laying of venue of any such action in the said court(s), and further irrevocably waive any claim

they may now or hereafter have that any such action brought in said court(s) has been brought

in an inconvenient forum.”

      24.     This Court also has personal jurisdiction over each member of the Oravetz Team

pursuant to non-solicitation and confidentiality agreements that each entered into with MMA

effective as of the closing of the Visicor acquisition by MMA (the “Non-Solicitation and

Confidentiality Agreement”), which provide that “[t]he parties being desirous of having any

disputes resolved in a forum having a substantial body of law and experience with the matter

contained herein, … agree that any action or proceeding with respect to this Agreement and

Employee's employment shall be brought exclusively in the … United States District Court for

the Southern District of New York,” and the parties agreed to the jurisdiction thereof.

      25.     Venue is similarly proper in this District because each member of the Oravetz

Team agreed in his or her Non-Solicitation and Confidentiality Agreement that, “[t]he parties

hereby irrevocably waive any objection they may now or hereafter have to the laying of venue

of any such action in the said court(s), and further irrevocably waive any claim they may now or

hereafter have that any such action brought in said court(s) has been brought in an inconvenient

forum.”




                                                 6
         Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 7 of 31



                                            FACTS

A.    MMC’s and MMA’s Business

      26.     MMC is a global professional services firm with businesses in insurance

brokerage, risk management, reinsurance services, talent management, investment advisory, and

management consulting.

      27.     MMA, a subsidiary of MMC, is a national insurance brokerage firm that was

established in 2008 to meet the insurance needs of mid-sized businesses. MMA provides risk

management, insurance, and employee benefit support services to its clients. These services

include providing advice on insurance needs, negotiating terms and conditions of insurance

policies on behalf of clients, and providing employee benefit support and advice. The insurance

brokerage and other risk management business areas are highly competitive.

      28.     From its inception, MMA has continued to build and develop its business by

making substantial investments through the acquisitions of small and mid-sized insurance

broking entities.

      29.     MMA leverages the goodwill and best practices that have made each local partner

agency successful, combining such practices with the resources and capabilities of the MMC

family of companies. Further, MMA looks to share best practices and information, such as

client preferences and strategies, among MMA-acquired agencies, in furtherance of continued

successful business development and the provision of insurance brokering services to its clients.

      30.     Because its client relationships are at the core of its success, MMA expends a

substantial amount of time, labor, and expense to not only develop and service actual and

prospective clients, but to maintain a competitive advantage by obtaining important information

from and building goodwill with them.




                                               7
         Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 8 of 31



      31.     MMA closely guards its client information and takes reasonable steps to ensure

that all of its confidential and proprietary information remains secret, including by restricting

access to this information. To this end, MMA employees, such as the Oravetz Team, are

required to abide by confidentiality, non-disclosure, and non-solicitation restrictions as a

condition of their employment. Further, when MMA bought Visicor, as discussed infra, it

bound the sellers, including majority shareholder Oravetz, to contractual restrictive covenants

including confidentiality obligations.

      32.     MMC takes similar steps to safeguard its confidential and proprietary information

and requires employees to abide by confidentiality, non-disclosure, and non-solicitation

restrictions as a condition of their employment.

B.    Visicor’s Business and Relationship with Defendants

      33.     In or about February 2008, Visicor was formed by Oravetz to provide insurance

brokerage services to businesses seeking employee benefits insurance and consulting services.

      34.     On May 15, 2014, the APA was entered into by and among MMA, Visicor, the

stockholders of Visicor, and Oravetz, as stockholder representative. Defendant Oravetz was a

signatory to the APA. The purchase price for the acquisition of Visicor’s assets was structured

as a cash payout on closing, which occurred on May 15, 2014, and additional earn-out

payments.

      35.     The terms and conditions of the APA include payment by MMA to Visicor in

connection with the closing of the deal and earn-out payment potential over a scheduled three-

year period ending in May 2017. In exchange for its assets, Visicor received more than several

million dollars. In exchange for his ownership interest in Visicor, Defendant Oravetz has

received cash payments from the proceeds of the sale paid by MMA to Visicor.




                                               8
           Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 9 of 31



      36.      For MMA, a material aspect of the APA was the competitive value derived from

Visicor’s confidential and proprietary information, including, without limitation, client account

information, insurance brokering strategies, and clients’ insurance preferences, rates, and

history, all of which Visicor developed at great expense and effort over many years and which

MMA acquired as part of the APA. The purchase price paid by MMA for Visicor was

determined, in part, in reliance on the material agreements and covenants of sellers, including

Oravetz, not to undermine the ongoing business of MMA that it was purchasing in the APA.

      37.      Upon MMA’s purchase of Visicor, Defendants became employees of MMA.

C.    Defendant Oravetz Enters into Various Agreements with MMA and MMC
      Requiring That He Would Not Solicit Clients or Misuse Confidential Information

      38.      To safeguard confidential and proprietary information and goodwill, the APA

contains    restrictive   covenants,   including       confidentiality,   non-competition,   and   non-

solicitation/non-acceptance provisions. Oravetz specifically acknowledged that he carefully

read and considered those provisions of the APA and that he received sufficient economic

consideration to justify the restrictive covenants.

      39.      With respect to MMA’s confidential information, Defendant Oravetz agreed in

the APA to “keep all Proprietary Information of [MMA] and its Affiliates confidential and not

to disclose or reveal any such Proprietary Information” to anyone other than his counsel,

accountants, and financial advisors, and that he will not use such Proprietary Information for

any purpose other than “(i) in connection with the evaluation and/or consummation of the

[Visicor asset purchase]; (ii) to the extent necessary to obtain any of the consents required

hereunder; or (iii) to enforce [his] rights and remedies under [the APA].” Section 9.1 of the

APA specified that “all Proprietary Information relating to the Acquired Assets,” including the

Restricted Accounts and the APA itself, is considered “Proprietary Information.”



                                                   9
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 10 of 31



       40.     Oravetz also agreed to a broad non-solicitation provision in the APA prohibiting

him from trying to “solicit, accept, call on, divert, take away, influence, induce or attempt to do

any of the foregoing with respect to the Active Prospective Clients of the Seller as of the

Closing Date (wherever located) and the Client Accounts of the Seller that are part of the

Acquired Assets or the Business.”

       41.     The APA’s non-solicitation provision also included a provision prohibiting

Oravetz from trying to “solicit, call on, divert, influence, induce or attempt to do any of the

foregoing with respect to any of employees … of the Seller … to leave the employ or

engagement of Purchaser or any of its Affiliates; (B) hire or attempt to hire any of the

employees …. of the Seller on the Closing Date subsequently employed or engaged by

Purchaser or any of its Affiliates or (C) attempt to influence or induce any such employee …to

terminate or modify any Contract, arrangement or relationship with Purchaser or any of its

Affiliates.”

       42.     Upon the sale of Visicor, Oravetz also entered into an employment agreement

with MMA which contained confidentiality and non-solicitation covenants (the “Oravetz

Employment Agreement”).

       43.     Pursuant to the Oravetz Employment Agreement, Oravetz agreed during a two-

year period following the end of his employment that he would not disclose any confidential

information of MMA and its subsidiaries. He also agreed that he would not “directly or

indirectly, solicit, sell, divert, provide services to, consult for, accept a broker of record letter

with respect to, or accept any request to induce the termination, cancellation or nonrenewal” any

existing client for which he had confidential information or had worked for. He further agreed




                                                10
             Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 11 of 31



    that he would not solicit prospective clients with which he had been in contact or assisted in

    soliciting during the twenty-four (24) preceding months.

           44.     In addition, Oravetz agreed that he would not “directly or indirectly solicit the

    employment, consulting or other services of, or hire, any other employee or independent

    producer of the Company or any other MMA Company or otherwise induce any of such persons

    to leave the employment of the Company or any other MMA Company or to breach an

    employment or independent producer agreement with the Company.”

D.         Defendants Oravetz and Potts Agree to a Restricted Covenant Agreement with
           MMC

           45.     As a publicly traded company, MMC periodically grants shares of stock to

    recognize and retain select employees who work for its various subsidiaries and affiliates,

    including MMA.

           46.     In connection with equity compensation awarded in the form of restricted stock

    units in MMC, Oravetz and Potts entered into the RCA on May 22, 2017.

           47.     Under the RCA, Oravetz and Potts agreed that they would refrain from (i) using

    “for his or her own or another’s purposes, or disclose to any other person or entity (other than in

    the proper course of employment with the Company1) any Confidential Information,” (ii)

    directly or indirectly soliciting business from or performing services for the “Company’s”

    clients for which they provided services on behalf of the “Company,” and (iii) soliciting other

    “Company” employees.

           48.     Oravetz and Potts also agreed in Section 2(b) of the RCA that, for a period of

    twelve (12) months after their departure from the Marsh Parties, they would not “directly or

    indirectly: (i) solicit clients of the Company for the purpose of selling or providing products or


1
    “Company” in the RCA is defined as MMC “and its affiliates and subsidiaries.”



                                                         11
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 12 of 31



services of the type sold or provided by the Employee while employed by the “Company”; or

(ii) induce clients or prospective clients of the Company to terminate, cancel, not renew, or not

place business with the Company; or (iii) perform or supervise the performance of services or

provision of products of the type sold or provided by [Oravetz or Potts] while he or she was

employed by the Company on behalf of any clients or prospective clients of the Company; or

(iv) assist others to do the acts specified in Paragraphs 2(b) (i)-(iii). This restriction shall apply

only to those clients or prospective clients of the Company with which [Oravetz or Potts] had

contact or about which [Oravetz or Potts] obtained Confidential Information or trade secrets

during the last two (2) years of his or her employment with the Company.”

E.    The Oravetz Team Agrees to the Non-Solicitation and Confidentiality Agreement

      49.     Like Oravetz, each member of the Oravetz Team also agreed that he or she would

not, for a period of two (2) years following separation from employment with MMA, directly or

indirectly solicit business from or perform services for MMA clients for whom he or she

provided services on behalf of MMA during employment.

      50.     Each member of the Oravetz Team agreed that he or she would not (i) solicit

MMA’s clients for the purpose of selling services or products of the type sold or provided by

employee while employed by MMA; or (ii) induce clients or prospective clients of MMA to

terminate, cancel, or discontinue business with MMA; or (iii) perform or supervise the

performance of services of the type sold or provided while he or she was employed by MMA on

behalf of any clients or prospective clients of MMA.

      51.     Each member of the Oravetz Team also agreed that he or she would not directly

or indirectly, solicit, or endeavor to cause any employee of MMA with whom he or she came

into contact for the purpose of soliciting or servicing business or about whom he or she obtained

confidential information, to leave MMA.


                                                 12
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 13 of 31



      52.     Each Defendant also agreed not to disseminate or disclose to any other person or

entity any of MMA’s or MMC’s confidential client information.

F.    Defendant Oravetz and the Oravetz Team Abruptly Terminate Their MMA
      Employment

      53.     On Friday, June 14, 2019, and without any prior notice, Defendant Oravetz and

the rest of the Oravetz Team, in a coordinated fashion, resigned from their employment with

MMA en masse.

      54.     Immediately upon their resignation from the Marsh Parties, Defendant Oravetz

and the Oravetz Team became employed by EPIC, a direct competitor of the Marsh Parties.

Their arrival at EPIC was touted by EPIC in a June 20, 2019 press release.2

G.    Defendants Breach Their Contractual Obligations to MMA and MMC

      55.     While Oravetz and the Oravetz Team were still employed by MMA, and

continuing after they joined EPIC, Oravetz and the Oravetz Team engaged in a variety of

coordinated and unlawful acts that harmed the Marsh Parties.

      56.     Upon information and belief, Oravetz, while still employed by MMA, and in

violation of his obligations not to solicit MMA employees under the APA, his MMA

employment agreement and the RCA, solicited, induced, recruited, and/or made offers of

employment to or assisted in the recruitment of or the making of offers of employment by EPIC

to the other members of the Oravetz Team.

      57.     Upon information and belief, Oravetz and the Oravetz Team choreographed their

departures while still employed by the Marsh Parties, resigning on a Friday when MMA’s office

management was out of the office.


2
   EPIC ADDS NEW BENEFITS CONSULTING TEAM IN HOUSTON, June 20, 2019, available at
https://www.EPICbrokers.com/press/EPIC-adds-new-benefits-consulting-team-in-houston/.




                                              13
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 14 of 31



       58.     Oravetz and the Oravetz Team were provided access to and gained knowledge of

confidential information and trade secrets belonging to the Marsh Parties only as employees of

MMA, including, without limitation: (a) information concerning MMA’s operations and

business strategies, including its commissions and fees; (b) information concerning MMA’s

clients, the identities of persons at such clients responsible for entering into contracts for

MMA’s services, such clients’ risk characteristics, preferences, insurance coverages, insurance

claims histories, needs and services, and the amounts paid by such clients to the Marsh Parties;

(c) information concerning MMA’s efforts to solicit and service clients; and (d) leads and

referrals to prospective clients.

       59.     Such confidential, proprietary, and trade secret information is of significant

economic value to the Marsh Parties and is of significant economic value to the Marsh Parties’

competitors, including EPIC.

       60.     Upon information and belief, while they were still employed by MMA, Oravetz

and the Oravetz Team inappropriately used the Marsh Parties’ confidential, proprietary, and

trade secret information to begin the process of soliciting MMA clients and prospective clients

for the benefit of EPIC in violation of their confidentiality and non-solicitation covenants.

Those business opportunities were developed for MMA, using MMA’s resources and goodwill.

       61.     For example, as reflected in Oravetz email communications, Oravetz, in the

weeks leading up to his departure and while the APA’s broad non-solicitation provision was in

effect, endeavored to schedule contacts with MMA clients to “re-engage them,” even though at

that point he had no expectation of remaining at MMA.




                                              14
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 15 of 31



      62.     Similarly, upon information and belief, days before abruptly leaving MMA,

David Potts sought to have a discussion with a contact about the renewals of two different

clients of MMA, each of which has since taken its business to Epic.

      63.     Upon information and belief, Oravetz and the Oravetz Team, have either

directly or through others on behalf of EPIC, solicited existing clients of MMA which they

had serviced as well as MMA’s prospective clients.         Since their departure from MMA,

Defendants have been calling and e-mailing MMA clients, including clients never serviced by

the Oravetz Team, to promote EPIC and solicit clients of MMA. Defendants also have utilized

social media, including LinkedIn, to solicit MMA clients. Included in the clients solicited for

the benefit of EPIC are accounts that were specifically enumerated in the APA as being

restricted from solicitation as well as clients that Oravetz and the Oravetz Team had cultivated

at MMA’s expense and serviced because of their work for MMA.

      64.     To date, at least five former clients of MMA are, upon information and belief,

now EPIC’s clients as a result of the misconduct of Oravetz and the Oravetz Team.

      65.     Upon information and belief, Defendants are continuing to attempt to persuade

additional existing and prospective clients of MMA to break their ties with MMA.

      66.     When Oravetz and the Oravetz Team resigned from MMA, they failed to return

MMA’s property, including documents and electronically stored information. Such property

includes, upon information and belief, MMA’s files concerning clients, pricing information, and

other proprietary business information belonging to MMA.

      67.     Upon information and belief, Oravetz and the Oravetz Team intend to continue

soliciting MMA’s existing and prospective clients and diverting them to EPIC in violation of

their contractual obligations.




                                              15
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 16 of 31



       68.     As a result of Defendants’ violative acts, MMA has been deprived of its client

accounts and prospective relationships and associated goodwill that were not only purchased

pursuant to the APA but also nurtured at the expense of MMA during the employment of

Oravetz and the Oravetz Team.

                                            COUNT I

       Breach of the APA and Oravetz Employment Agreement (Non-Solicitation)
                                (Defendant Oravetz)

       69.     MMA incorporates by reference and realleges Paragraphs 1 through 68 as if fully

set forth herein.

       70.     MMA and Oravetz were parties to the APA, which was a valid and binding

agreement that provided for the sale of Visicor assets to MMA.

       71.     The APA provided, among other things, that Oravetz would sell his interest in

Visicor, including client accounts and the confidential and proprietary information and goodwill

associated with such accounts.

       72.     The APA further provided that, for a five-year period beginning May 15, 2014,

Oravetz would not solicit, accept, call on, divert, take away, influence, induce, service, or

attempt to do any of the foregoing with respect to a certain list of specified accounts

(“Restricted Accounts”), the rights to which MMA had bought under the APA.

       73.     MMA and Oravetz were also parties to the Oravetz Employment Agreement,

which was a valid and binding agreement.

       74.     Pursuant to the Oravetz Employment Agreement, Oravetz also agreed that he

would not “directly or indirectly, solicit, sell, divert, provide services to, consult for, accept a

broker of record letter with respect to, or accept any request to induce the termination,

cancellation or nonrenewal” any existing client for which he had confidential information or had



                                                16
         Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 17 of 31



worked for. He further agreed that he would not solicit prospective clients with which he had

been in contact or assisted in soliciting during the twenty-four (24) preceding months.

       75.      In addition, Oravetz agreed that he would not “directly or indirectly solicit the

employment, consulting or other services of, or hire, any other employee or independent

producer of the Company or any other MMA Company or otherwise induce any of such persons

to leave the employment of the Company or any other MMA Company or to breach an

employment or independent producer agreement with the Company.”

       76.      In consideration for this promise, and for the acquisition of his interest in Visicor,

Oravetz has received substantial cash payments from the proceeds of the sale. Oravetz would

not have received any such proceeds if he did not sign the APA, and thereby accept its

restrictions.

       77.      MMA has fully performed all promises, covenants, and conditions under the APA

and the Oravetz Employment Agreement.

       78.      Upon information and belief, in the weeks before his abrupt and coordinated

departure, Oravetz endeavored to schedule contacts with clients of MMA that were subject to

the APA and the Oravetz Employment Agreement in order to “re-engage” them.

       79.      Upon information and belief, using MMA’s confidential and proprietary

information, Oravetz solicited Restricted Accounts from MMA and diverted those accounts to

EPIC, where he is servicing and intends to service the accounts, all in breach of the APA.

       80.      Oravetz’s breach of the APA and the Employment Agreement has caused MMA

monetary damage, loss of goodwill, harm to its business reputation, and other injury and

damages.




                                                 17
         Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 18 of 31



       81.      MMA is entitled to recover damages resulting from Oravetz’s breach of the APA

and the Oravetz Employment Agreement (that are presently unascertainable, but are in excess of

$75,000, plus interest) in an amount to be proven at trial.

                                             COUNT II

         Breach of the APA and Oravetz Employment Agreement (Confidentiality)
                                 (Defendant Oravetz)

       82.      MMA incorporates by reference and realleges Paragraphs 1 through 81 as if fully

set forth herein.

       83.      MMA and Oravetz were parties to the APA, which was a valid and binding

agreement that provided for the sale of Visicor assets to MMA.

       84.      The APA provided, among other things, that Oravetz would sell his interest in

Visicor and, for a specified period of time (the “Restricted Period”), would not use confidential

and proprietary information associated with the Visicor assets bought by MMA thereunder.

       85.      In consideration for this promise, and for the acquisition of his interest in Visicor,

Oravetz has received substantial cash payments from the proceeds of the sale. Oravetz would

not have received any such proceeds if he did not sign the APA, and thereby accept its

restrictions.

       86.      MMA has fully performed all promises, covenants, and conditions under the

APA.

       87.      As set forth above, the APA further provides that, for the Restricted Period,

Oravetz would not misuse MMA’s confidential information.

       88.      MMA and Oravetz were also parties to the Oravetz Employment Agreement,

which was a valid and binding agreement.




                                                 18
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 19 of 31



       89.     Pursuant to the Oravetz Employment Agreement, Oravetz also agreed during a

two-year period following the end of his MMA employment that he would not disclose any

confidential information of any MMA company.

       90.     Upon information and belief, Oravetz has used and continues to use MMA’s

confidential and proprietary information in furtherance of his solicitation of MMA clients and

prospective clients for the benefit of himself and EPIC, which has resulted in the diversion of

accounts to EPIC, all in material breach of the APA and the Oravetz Employment Agreement.

       91.     Upon information and belief, Oravetz materially breached the APA by misusing

MMA’s confidential and proprietary information, including, without limitation, Restricted

Account information, insurance broking strategies specific to Restricted Accounts, and

Restricted Accounts’ insurance preferences, rates, and history, all of which Visicor developed at

great expense and effort over many years and which MMA acquired as part of the APA and the

Oravetz Employment Agreement.

       92.     Oravetz’s breach of the APA has caused MMA monetary damage, loss of

goodwill, harm to its business reputation, and other injury and damages.

       93.     MMA is entitled to recover damages resulting from Oravetz’s breach of the APA

and the Oravetz Employment Agreement (that are presently unascertainable, but are in excess of

$75,000, plus interest) in an amount to be proven at trial.

                                           COUNT III

                       Breach of the Restrictive Covenant Agreement
                              (Defendants Oravetz and Potts)

       94.     MMC incorporates by reference and realleges Paragraphs 1 through 93 as if fully

set forth herein.




                                                19
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 20 of 31



      95.     The RCA entered into between MMC on the one hand, and Defendants Oravetz

and Potts, respectively, on the other, are valid, binding, and enforceable contracts.

      96.     The RCA was entered into in connection with the granting of restricted stock

units of MMC to Oravetz and Potts. MMC periodically grants shares of stock to recognize and

retain select employees who work for its various subsidiaries and affiliates, including MMA.

      97.     As set forth above, the RCA requires that Oravetz and Potts maintain the

confidentiality of MMC’s (“MMC” is defined in the RCA as MMC “and its affiliates and

subsidiaries”) information and not (i) solicit MMC’s clients for the purpose of selling or

providing products or services of the type sold or provided by the Employee while employed by

the Company; or (ii) induce MMC’s clients or prospective clients to terminate, cancel, not

renew, or not place business with MMC; or (iii) perform or supervise the performance of

services or provision of products of the type sold or provided by the employee while he or she

was employed by MMC on behalf of any clients or prospective clients of MMC.

      98.     MMC possesses a legitimate and protectable interest in its confidential

information and relations with its clients.

      99.     Upon information and belief, Oravetz and Potts used MMC’s confidential

information and trade secrets for the purpose of soliciting MMC’s current and prospective

clients on behalf of EPIC.

      100.    Upon information and belief, in the weeks before his abrupt and coordinated

departure, Oravetz endeavored to schedule contacts with clients of MMA that were subject to

the APA in order to “re-engage” them.




                                                20
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 21 of 31



      101.    Upon information and belief, two days before abruptly leaving MMA, David

Potts sought to have a discussion with a contact about the renewals of two different clients of

MMA, each of which has since taken its business to Epic.

      102.    Upon information and belief, Oravetz and Potts have solicited business on behalf

of EPIC from MMA’s clients and prospective clients that they solicited or served while

employed by MMA.

      103.    Since their departure from MMA, Defendants have been calling and e-mailing

MMA’s clients, including clients never serviced by the Oravetz Team, to promote EPIC and

solicit clients of MMA. Upon information and belief, Defendants also have utilized social

media, including LinkedIn, to solicit MMA clients.

      104.    By virtue of this solicitation of MMA’s clients and use of the Marsh Parties’

confidential and trade secret information, Oravetz and Potts have violated the non-solicitation,

non-service, and confidentiality obligations set forth in the RCA.

      105.    Upon information and belief, Defendants Oravetz and Potts have served former

MMA clients and solicited prospective clients on behalf of EPIC.

      106.    Further, to date, five clients have terminated their relationship with MMA and,

upon information and belief, Defendants Oravez and Potts directly or indirectly service those

clients on behalf of EPIC.

      107.    The RCA further requires Oravetz and Potts to refrain from soliciting MMC

employees. Upon information and belief, Defendants Oravetz and Potts solicited Johnson,

McNeely, and Alejandre to leave with them to join EPIC in violation of the RCA no-poach

provision.




                                               21
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 22 of 31



       108.    As a direct and proximate result of the foregoing actions of Oravetz and Potts,

MMC has suffered and will continue to suffer damages (that are presently unascertainable, but

are in excess of $75,000, plus interest), which continue to accrue in the form of attorneys’ fees

and costs related to this litigation, and lost business in an amount to be proven at trial.

       109.    Unless enjoined by this Court, Oravetz and Potts will continue to violate the

confidentiality, non-solicitation, and non-service covenants contained in the RCA.

       110.    As a result of these foregoing actions, MMC has suffered and will continue to

suffer irreparable harm.

       111.    MMC has no adequate remedy at law to prevent Oravetz and Potts’s ongoing and

continuing breaches and, consequently, MMC has no adequate remedy to prevent future

injuries. Accordingly, MMC is entitled to an injunction pursuant to the RCA enjoining Oravetz

and Potts from further violating the terms of the non-solicitation and non-service obligations set

forth in the RCA.

                                            COUNT IV

               Breach of the Non-Solicitation and Confidentiality Agreements
                   (Defendants Johnson, McNeely, Alejandre, and Potts)

       112.    MMA incorporates by reference and realleges Paragraphs 1 through 111 as if

fully set forth herein.

       113.    The Non-Solicitation and Confidentiality Agreements are valid, binding, and

enforceable contracts entered into between MMA on the one hand, and Defendants Johnson,

McNeely, Alejandre, and Potts, respectively, on the other hand.

       114.    As set forth above, the Oravetz Team members agreed that they would not (i)

solicit MMA’s clients for the purpose of selling services or products, of the type sold or

provided by employee while employed by MMA; or (ii) induce clients or prospective clients of



                                                 22
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 23 of 31



MMA to terminate, cancel, or discontinue business with MMA, or (iii) perform or supervise the

performance of services of the type sold or provided while they were employed by MMA on

behalf of any clients or prospective clients of MMA.

      115.    The Oravetz Team members further agreed that they would not on their own

account or on behalf of any person, company, corporation, or other entity, directly or indirectly,

solicit, or endeavor to cause any employee of MMA with whom they came into contact for the

purpose of soliciting or servicing business or about whom they obtained confidential

information to leave MMA.

      116.    Upon information and belief, the Oravetz Team has solicited business on behalf

of EPIC from MMA’s clients and prospective clients that they solicited or served for the

purpose of selling services or products of the type sold or provided by them while employed by

MMA. Since their departure from MMA, Defendants have been calling and e-mailing MMA’s

clients, including clients never previously serviced by the Oravetz Team, to promote EPIC and

solicit clients of MMA. Upon information and belief, Defendants also have utilized social

media, including LinkedIn, to solicit MMA clients.

      117.    Upon information and belief, Oravetz Team has induced clients or prospective

clients of MMA to terminate, cancel, or discontinue business with MMA.

      118.    Upon information and belief, the Oravetz Team have performed or supervised the

performance of services of the type sold or provided while they were employed by MMA for

the benefit of EPIC.

      119.    Upon information and belief, the Oravetz Team has used MMA’s confidential

information and trade secrets for the purpose of soliciting MMA’s existing and prospective

clients on behalf of EPIC.




                                               23
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 24 of 31



      120.    By virtue of this solicitation of MMA’s clients and use of confidential and trade

secret information, Defendants Johnson, McNeely, Alejandre, and Potts have violated the non-

solicitation, non-disclosure, and confidentiality obligations set forth in their respective Non-

Solicitation and Confidentiality Agreements.

      121.    MMA possesses a legitimate and protectable interest in their confidential

information and goodwill with its clients.

      122.    To date, five clients have terminated their relationship with MMA and upon

information and belief, the Oravetz Team directly or indirectly services those clients on behalf

of EPIC.

      123.    As a direct and proximate result of the foregoing actions of the Oravetz Team,

MMA has suffered and will continue to suffer damages (that are presently unascertainable, but

are in excess of $75,000, plus interest), which continue to accrue in the form of attorneys’ fees

and costs related to this litigation, and lost business in an amount to be proven at trial.

      124.    Unless enjoined by this Court, the Oravetz Team will continue to violate the non-

solicitation, non-disclosure, and confidentiality obligations covenants contained in the Non-

Solicitation and Confidentiality Agreements.

      125.    As a result of these foregoing actions, MMA has suffered and will continue to

suffer irreparable harm. MMA has no adequate remedy at law to prevent the Oravetz Team’s

ongoing and continuing breaches and, consequently, MMA has no adequate remedy to prevent

future injuries. Accordingly, MMA is entitled to an injunction prohibiting the Oravetz Team

from further violating the terms of the non-solicitation and non-service obligations set forth in

the Non-Solicitation and Confidentiality Agreements.




                                                 24
        Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 25 of 31



                                            COUNT V

                            Breach of the Duty of Loyalty Against
                               (Defendants Oravetz and Potts)

       126.    MMA incorporates by reference and realleges Paragraphs 1 through 125 as if

fully set forth herein.

       127.    By virtue of their role as executive employees of MMA, Defendants Oravetz and

Potts owed a fiduciary duty of undivided loyalty, utmost good faith, and complete honesty to

MMA.

       128.    Within the scope of Defendants Oravetz’s and Potts’s employment, MMA

entrusted them to interact with current and prospective clients on its behalf.

       129.    MMA also entrusted Defendants Oravetz and Potts with confidential and trade

secret information for the sole purpose of enabling them to perform their job responsibilities.

       130.    MMA further entrusted Defendants Oravetz and Potts to supervise its employees.

       131.    Defendants Oravetz and Potts owed a duty not to exploit their access to MMA

employees, clients, prospective clients, and confidential and trade secret information to advance

their own or EPIC’s agenda.

       132.    Upon information and belief, while still employed at MMA, Defendants Oravetz

and Potts provided EPIC with confidential information regarding MMA’s employees, clients,

and prospective clients.

       133.    Upon information and belief, while still employed by MMA, Defendants Oravetz

and Potts stopped working on business development opportunities on behalf of MMA in order

to divert those opportunities to their future employer, EPIC.

       134.    Upon information and belief, beginning no later than 2019 and continuing up until

their resignation from MMA, during which period they were employed by and receiving



                                                25
          Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 26 of 31



substantial compensation from MMA, Defendants Oravetz and Potts acted contrary to the

interests of MMA, and breached their obligations of confidentiality, faithlessly and

surreptitiously seeking to divert and usurp MMA’s clients developed by MMA for their own

purposes and to benefit an MMA competitor, EPIC.

      135.    Upon information and belief, Defendants Oravetz and Potts, while employed by

MMA, solicited Alejandre, Johnson, and McNeely to leave employment with MMA and/or to

join them at EPIC.

      136.    By virtue of the acts described above, including, without limitation, their

solicitation of MMA’s clients through the use of confidential information, Defendants Oravetz

and Potts violated their duty of loyalty to MMA to advance their own agenda and acted against

MMA’s interests during the course of their employment.

      137.    As a result of their faithlessness, Defendants Oravetz and Potts have forfeited

their right to compensation from MMA during their period of disloyalty, and, accordingly,

MMA is entitled to recoup all compensation paid to Defendants Oravetz and Potts during such

period.

      138.    Defendants Oravetz and Potts have acted with intentional, malicious, and/or

wanton disregard of MMA’s rights and their conduct was so outrageous to warrant the

imposition of punitive damages.

      139.    As a direct and proximate result of Defendants Oravetz’s and Potts’s conduct,

MMA has suffered damages (that are presently unascertainable, but are in excess of $75,000,

plus interest), which continue to accrue in the form of attorneys’ fees and costs related to this

litigation, and lost business in an amount to be proven at trial.




                                                 26
         Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 27 of 31



                                           COUNT VI

        Tortious Interference with Existing and Prospective Business Relationships
                                 (Against All Defendants)

       140.    MMA incorporates by reference and realleges Paragraphs 1 through 139 as if

fully set forth herein.

       141.    MMA possesses a legitimate and protectable interest in its contracts and relations

with its clients.

       142.    MMA had pre-existing business relationships with the clients that Oravetz and the

Oravetz Team diverted to EPIC.

       143.    As a result of their employment with MMA, Defendants Oravetz and the Oravetz

Team were intimately familiar with, and had detailed knowledge concerning, the business

relationships that existed between MMA and MMA’s specific clients that they diverted (and

intend to divert) to EPIC.

       144.    Defendants Oravetz and the Oravetz Team intentionally, with malice, and without

privilege or justification, interfered with MMA’s business relationships with certain clients

using unfair or improper means, and/or with the intent to interfere with such relationships.

       145.    Since their departure from MMA, Defendants have been calling and e-mailing

MMA’s clients, including clients never serviced by the Oravetz Team, to promote EPIC and

solicit clients of MMA. Upon information and belief, Defendants also have utilized social

media, including LinkedIn, to solicit MMA clients.

       146.    Defendants’ conduct was undertaken with malice, or in knowing disregard of or

indifference to, the rights and interests of MMA and their conduct was so outrageous as to

warrant the imposition of punitive damages.




                                               27
         Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 28 of 31



       147.    As a direct and proximate result of Defendants’ interference, MMA has, upon

information and belief, lost five clients to EPIC and stands to potentially lose more as a result of

the improper interference of Oravetz and the Oravetz Team.

       148.    As a direct and proximate result of Defendants’ interference, jointly and severally,

MMA suffered and will continue to suffer irreparable injury, loss of goodwill, harm to its

business, and other injury and damages for which there is no adequate remedy at law.

       149.    MMA will suffer this harm unless and until Defendants are restrained from their

respective current and intended conduct.

       150.    As a direct and proximate result of Defendants’ interference, jointly and severally,

MMA has suffered damages (that are presently unascertainable, but in excess of $75,000),

which continue to accrue in the form of attorneys’ fees and costs related to this litigation, and

lost business in an amount to be proven at trial.

                                           COUNT VII

                                      Unjust Enrichment
                                    (Against All Defendants)

       151.    The Marsh Parties incorporate by reference and reallege Paragraphs 1 through

150 as if fully set forth herein.

       152.    Defendants have unfairly taken advantage of, to their own unfair advantage and

profit, the Marsh Parties’ efforts, resources, and expenses in developing and maintaining its

confidential information, investments in its employees, and investments in its relationships with

its clients.

       153.    Defendants have benefited from wrongfully using the Marsh Parties’ resources to

usurp MMA’s insurance brokerage business for EPIC.




                                                28
           Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 29 of 31



          154.   Under principles of equity and good conscience, Defendants should not be

allowed to retain the benefit of their unlawful and wrongful activities.

          155.   Defendants have injured and continue to injure the Marsh Parties.

          156.   As a direct and proximate result of the foregoing, the Marsh Parties are entitled to

compensatory damages, prejudgment interest, attorneys’ fees, and costs that are presently

unascertainable and will be proven at trial, but which are in excess of $75,000.

          WHEREFORE, the Marsh Parties respectfully request that judgment be made and

entered against Defendants and in favor of the Marsh Parties, as follows:

     A.          Enjoining and restraining Defendants, and any person or entity acting in concert

with them or under their supervision, through June 14, 2021, and as extended during any period

that Defendants have breached their obligations to the Marsh Parties, from soliciting or

servicing, or inducing not to place business with the Marsh Parties, any clients of the Marsh

Parties with whom Defendants had contact, or any clients or prospective clients which were

included among the assets purchased by MMA from Visicor pursuant to the APA, or about

which Defendants obtained confidential information and trade secrets, or for which Defendants

were responsible for making (or assisting or supervising the making of) sales to, or performing or

providing (or assisting or supervising the performance or provision of) services or products on

behalf of, the Marsh Parties, during the last two (2) years of their employment;

     B.          Enjoining and restraining Defendants, and any person or entity acting in concert

with them or under their supervision, through June 14, 2021, and as extended during any period

that Defendants have breached their obligations to the Marsh Parties, from soliciting, or inducing

to not place business with the Marsh Parties, any prospective clients of the Marsh Parties with

whom Defendants had contact, or prospective clients which were included among the assets




                                                  29
           Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 30 of 31



purchased by MMA from Visicor pursuant to the APA, or from whom Defendants solicited

business on behalf of MMA during the last two years of their employment;

      C.       Enjoining and restraining Defendants, and any person or entity acting in concert

with them or under their supervision, from possessing, using, disclosing, or disseminating the

Marsh Parties’ proprietary and/or trade secret information (as defined in the respective

agreements), in any hard copy or electronic files in the possession, custody, or control of

Defendants or any entity acting in concert with them or under their supervision;

      D.       Enjoining Defendants, and any person or entity acting in concert with them or

under their supervision, from any other actions in violation of Defendants’ contractual

obligations and/or fiduciary duties owed to the Marsh Parties;

      E.       Awarding compensatory damages to the Marsh Parties in an amount to be

determined at trial, but in excess of $75,000, plus interest;

      F.       Awarding exemplary and punitive damages in an amount to be determined at trial;

and

      G.       Granting the Marsh Parties their costs and disbursements incurred in connection

with this litigation, including attorneys’ fees, together with such other and further relief as the

Court may deem just and proper.

Dated: New York, New York
       July 26, 2019



                                                  WINSTON & STRAWN LLP

                                                  By: /s/ Stephen L. Sheinfeld
                                                  Stephen L. Sheinfeld
                                                  Seth E. Spitzer
                                                  Michael A. Fernández
                                                  200 Park Avenue


                                                 30
Case 1:19-cv-07011-JMF Document 1 Filed 07/26/19 Page 31 of 31



                              New York, New York 10166
                              Tel: (212) 294-6700
                              Fax: (212) 294-4700
                              ssheinfeld@winston.com
                              sspitzer@winston.com
                              mafernandez@winston.com

                              Attorneys for Plaintiffs Marsh &
                              McLennan Companies, Inc. and
                              Marsh & McLennan Agency LLC




                              31
